IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0860
                               Filed July 22, 2015

IN THE INTEREST OF T.H., Minor Child,

J.G., Father,
       Appellant.

________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Rachael E. Seymour,

District Associate Judge.



      A father appeals the termination of his parental rights to his six-year-old

daughter. AFFIRMED.



      Andrew Tullar of Tullar Law Firm, P.L.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, John P. Sarcone, County Attorney, and Christina Gonzalez,

Assistant County Attorney, for appellee.

      Raya Dimitrova of Carr & Wright, Des Moines, for mother.

      M. Kathryn Miller of Juvenile Public Defender’s Office, Des Moines,

attorney and guardian ad litem for minor child.



      Considered by Potterfield, P.J., and Tabor and McDonald, JJ.
                                         2



TABOR, J.

       T.H. is six years old and has not seen her father, Jason, since October

2013. The juvenile court terminated Jason’s parental relationship with T.H. in

April 2015. Jason appeals that termination, claiming after he was released from

custody in October 2014, he was not “given the opportunity to show he had

reformed and that he could take the necessary steps to safely care for [his

daughter].”    He argues the State did not prove the statutory grounds for

termination under Iowa Code section 232.116(1) (2013) by clear and convincing

evidence.     He also claims the court should not have terminated his rights

because T.H. is in the custody of a relative. See Iowa Code § 232.116(3)(a).

       Because Jason has not maintained significant and meaningful contact with

T.H., we affirm the termination order under section 232.116(1)(e).         We also

conclude T.H.’s placement with her paternal grandfather is not reason to

postpone permanency in this case.

       Jason was incarcerated for domestic abuse assault when T.H. came to

the attention of the Iowa Department of Human Services (DHS) in February

2014. The child was staying with her paternal grandmother, who tested positive

for cocaine. The juvenile court removed T.H. from that home and adjudicated

her as a child in need of assistance (CINA) pursuant to Iowa Code section

232.2(6)(c)(2), (n), and (o) on March 14, 2014.1

       The DHS placed T.H. in foster care in Des Moines. She was diagnosed

with reactive attachment disorder and attended therapy. In April 2014, T.H.’s


1
  The whereabouts of T.H.’s mother were not known at this time. The mother’s parental
rights were also terminated, but she is not a party to this appeal.
                                           3



therapist described her as very anxious; the child drew pictures depicting her

father as a snake biting her. According to DHS reports, the trauma suffered by

T.H. related to her witnessing domestic violence and being left alone for

extended periods of time. In early September, T.H.’s therapist reported the girl’s

symptoms were severe and she was “barely keeping her head above water.”

The therapist believed it was important for T.H. to have a long-term caregiver and

recommended placement with the child’s paternal grandfather in Illinois to forge a

much-needed attachment.

       Because neither of T.H.’s parents was participating in services, on

September 23, 2014, the State filed an application to waive reasonable efforts.

The parents resisted. The juvenile court held a contested hearing on October 10,

2014. Jason did not appear at the hearing,2 but was represented by counsel.

Following the hearing, the court issued an order waiving reasonable efforts under

section 232.102(12). The court found aggravated circumstances, as follows:

       The child has serious mental health diagnosis, due to her history of
       trauma, and has been unable to make progress in addressing those
       issues due to a lack of permanent caregiver. The child’s therapist
       reported that to make therapeutic progress, the child needs to focus
       on building attachment with her long-term placement.
       Unfortunately, neither parent has participated in services or made a
       commitment to be a long-term placement for the child.

The court also placed T.H. with her paternal grandfather. According to the court,

the grandfather was committed to being a long-term placement for T.H., passed



2
  Jason had been incarcerated at the Newton, Iowa, Correctional Facility until September
2014 when he was transported to the Henry County, Illinois jail. At the time of the
hearing on waiving reasonable efforts, he was in the custody of Missouri authorities.
Jason asserts that on or about October 13, 2014, he was released from custody and
returned to stay with family in Illinois.
                                           4



appropriate background checks, maintained contact with her, met with her

therapist, and sought services for her in Illinois.

       On November 14, 2014, the State filed a petition to terminate parental

rights. At the February 25, 2015 termination hearing, the father and the DHS

social worker testified. The court issued an April 29, 2015 order terminating

parental rights under sections 232.116(1)(b), (d) and (e). Jason challenges all

three grounds on appeal.

       We review orders terminating parental rights de novo. In re A.M., 843

N.W.2d 100, 110 (Iowa 2014). We will uphold the order if the juvenile court’s

findings of fact are supported by clear and convincing evidence. See In re C.B.,

611 N.W.2d 489, 492 (Iowa 2000). Evidence qualifies as “clear and convincing”

when we harbor no serious or substantial doubts as to the correctness of the

conclusions of law drawn from the proof. Id. When the juvenile court orders

termination of parental rights on more than one statutory ground, we need only

find support for one ground to affirm. In re J.B.L., 844 N.W.2d 703, 704 (Iowa Ct.

App. 2014).

       In this case, we focus on section 232.116(1)(e), which requires clear and

convincing evidence of the following elements: (1) the child has been adjudicated

a CINA, (2) the child has been removed from the physical custody of the parent

for a period of at least six consecutive months, and (3) the parent has not

maintained significant and meaningful contact with the child during the previous

six consecutive months and has made no reasonable efforts to resume care of
                                           5



the child despite being given the opportunity to do so.             See Iowa Code

§ 232.116(1)(e).

        This section defines “significant and meaningful contact” as:

        [T]he affirmative assumption by the parents of the duties
        encompassed by the role of being a parent. This affirmative duty,
        in addition to financial obligations, requires continued interest in the
        child, a genuine effort to complete the responsibilities prescribed in
        the case permanency plan, a genuine effort to maintain
        communication with the child, and requires that the parents
        establish and maintain a place of importance in the child’s life.

Iowa Code § 232.116(1)(e)(3).

        Jason does not claim he maintained significant or meaningful contact, only

that he was denied the opportunity to do so based on the therapist’s

recommendation and the fact that DHS was not required to facilitate contact after

the order waiving reasonable efforts. Jason argues he wanted to visit T.H., tried

to communicate through relatives, and desired to comply with the DHS case

plan.

        Reasonable efforts to reunite parent and child are required before the

termination of parental rights. In re A.B., 554 N.W.2d 291, 294 (Iowa Ct. App.

1996). But reasonable efforts can be waived in limited specified circumstances

set forth in Iowa Code section 232.102(12).         The State moved to waive the

reasonable efforts requirement and the court found wavier was appropriate given

the child’s mental health needs and other aggravating circumstances present in

this case. Jason does not expressly challenge the waiver and therefore we do

not address it on appeal. Hyler v. Garner, 548 N.W.2d 864, 870 (Iowa 1996)
                                         6



(“our review is confined to those propositions relied upon by the appellant for

reversal on appeal”).

       After our de novo review of the record, we find the State offered clear and

convincing evidence to support paragraph (e). Jason has not seen T.H. since

October 2013 and has not consistently provided financial support for her. Jason

testified he wanted to visit T.H. but her therapist recommended against it

because it would disrupt her progress in dealing with her reactive attachment

disorder. This recommendation relates to Jason’s own behavior. The record

reflects T.H. was present during Jason’s commission of domestic violence.

Jason has no one but himself to blame for not being able to interact with his

daughter.   Although Jason completed a batterers’ education program while

incarcerated, he did not enroll in additional therapy until February 2015. Jason’s

own criminal actions have prevented him from having significant and meaningful

contact with T.H.

       Jason also argues the district court should have applied section

232.116(3)(a) to save the parent-child relationship. The court need not terminate

if “a relative has legal custody of the child.” Iowa Code § 232.116(3)(a); A.M.,

843 N.W.2d at 113. In this case, the paternal grandfather does not have legal

custody; the child is only placed with him. The grandfather and his wife are

planning to adopt T.H. We conclude it is in her long-term best interest to move

toward that adoption through termination of her father’s parental rights.

       AFFIRMED.